DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 13, 19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weng et al. [US 2020/0019070 A1].

Regarding claims 1 and 19, Weng et al. discloses a method (Fig. 9) of / an apparatus for forming a resist pattern (Fig. 1), the method comprising: 
forming a resist layer (200) on a base layer (114); 
applying an electric field to the resist layer in a thickness direction of the resist layer (as shown in Figs. 4 and 6), see also ; and 
exposing a portion of the resist layer with extreme ultraviolet (EUV) light while applying the electric field (as shown in Figs. 1 and 9, see also paragraph [0049]).

Regarding claims 2-4, Weng et al. discloses wherein the electric field is applied to the resist layer so that a bottom surface of the resist layer has a positive potential with respect to a top surface of the resist layer, further comprising changing a direction of the electric field so that the top surface of the resist layer has a positive potential with respect to the bottom surface of the resist layer, wherein the electric field is applied to the resist layer so that a bottom surface of the resist layer has a negative potential with respect to a top surface of the resist layer (as shown in Figs. 4 and 6).

Regarding claims 13 and 22, Weng et al. discloses wherein the applying of the electric field includes: arranging wire arrays facing each other over the resist layer; and flowing a current through the wire arrays (paragraph [0033]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. [US 2019/0287792 A1] in view of Weng et al.

Regarding claims 14 and 23, Park et al. discloses a method (Figs. 1, 3-5, 7 and 8), of / an apparatus for forming a resist pattern (as shown in Figs. 2 and 9), the method comprising: 
forming a first electrode layer (144) on a base layer (110); 
forming a resist layer (120) on the first electrode layer (144); 
forming a second electrode layer (142) on the resist layer (120); 
applying a potential difference between the first and second electrode layers to apply an electric field to the resist layer in a thickness direction of the resist layer (as shown in Figs. 2 and 9); and 
exposing a portion of the resist layer with extreme ultraviolet (EUV) light (paragraph [0087]).

Park et al. does not teach exposing a portion of the resist layer with extreme ultraviolet (EUV) light while applying the electric field.
However, Weng et al. teaches an extreme ultraviolet lithography system wherein the resist layer, is exposed to the radiation while an electric field, is applied across the thickness of the substrate along the Z direction (paragraph [0049], see also Figs. 1 and 9).
Therefore, it would have been obvious to one of ordinary skill in the art to expose the resist layer with EUV light while applying the electric field, as taught by Weng et al. in the system of Park et al. because such a modification provide control of the electron distribution in an irradiated resist layer, thereby alleviating SEB (secondary electron blur) (paragraph [0027] of Weng et al.).

Regarding claims 15-18, Park et al. discloses further comprising forming a first insulating layer at an interface between the resist layer and the first electrode layer to block a movement of electrons from the first electrode layer to the resist layer, wherein the first insulating layer includes a layer of a dielectric material, further comprising forming a second insulating layer at an interface between the resist layer and the second electrode layer, wherein the first electrode layer includes a spin-on carbon (SoC) layer (paragraphs [0018]-[0020] and [0056]).

Regarding claim 24, Weng et al. discloses further comprising a third electrode configured to electrically connect an extended portion of the first electrode layer to the electric field forming portion, wherein the first electrode layer extends between the substrate and the chuck portion, and the chuck portion contacts the extended portion of the first electrode layer (as shown in Figs. 1C, comprising a third electrode).

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. in view of Park et al.

Regarding claims 5-10, Weng et al. discloses the method, as applied above.

Weng et al. does not teach further comprising forming a first electron blocking layer at an interface between the resist layer and the base layer to block a movement of electrons from the base layer to the resist layer, wherein the first electron blocking layer includes a layer of a dielectric material, further comprising forming a second electron blocking layer that covers a top surface of the resist layer, further comprising forming a first absorption layer having a higher absorption rate of the EUV light than the resist layer at an interface between the resist layer and the base layer, wherein the first absorption layer includes one selected from the group consisting of indium (In), antimony (Sb), tin (Sn), tellurium (Te), iodine (I), bismuth (Bi), hafnium (Hf), zirconium (Zr), and titanium (Ti), further comprising forming a second absorption layer on a top surface of the resist layer, the second absorption layer having a higher absorption rate of the EUV light than the resist layer.
However, Park et al. discloses further comprising forming a first electron blocking layer at an interface between the resist layer and the base layer to block a movement of electrons from the base layer to the resist layer, wherein the first electron blocking layer includes a layer of a dielectric material, further comprising forming a second electron blocking layer that covers a top surface of the resist layer, further comprising forming a first absorption layer having a higher absorption rate of the EUV light than the resist layer at an interface between the resist layer and the base layer, wherein the first absorption layer includes one selected from the group consisting of indium (In), antimony (Sb), tin (Sn), tellurium (Te), iodine (I), bismuth (Bi), hafnium (Hf), zirconium (Zr), and titanium (Ti), further comprising forming a second absorption layer on a top surface of the resist layer, the second absorption layer having a higher absorption rate of the EUV light than the resist layer (paragraphs [0018]-[0020] and [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a combination of multiple layers as taught by Park et al. in the system of Weng et al. because such a modification provides a photoresist pattern having an improved resolution and a uniform critical dimension (CD) distribution, while ensuring productivity in a photolithography process using a simplified process (paragraph [0088] of Park et al.).

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. in view of Wu et al. [US 2012/0103939 A1].

Regarding claims 11 and 20, Weng et al. discloses the method, as applied above.

Weng et al. does not teach wherein the applying of the electric field includes: arranging a toroidal coil over the resist layer; flowing a current through the toroidal coil; and changing an intensity and direction of the current over time.
However, Wu et al. discloses a suitable alternative way of applying an electric field using a coil (paragraph [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a toroidal coil over the resist layer apply the electric filed, as taught by Wu et al. in the system of Weng et al. because such a modification provides a suitable alternative way of applying an electric field and controlling line width roughness of a photoresist layer (paragraph [0011] of Wu et al.).

Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. in view of Wang et al.

Regarding claims 12 and 21, Weng et al. discloses the method, as applied above.

Weng et al. does not teach wherein the applying of the electric field includes: arranging solenoids facing each other over the resist layer; and flowing currents through the solenoids with directions of the currents being opposite to each other.
However, Wu et al. discloses a suitable alternative way of applying an electric field using solenoids (paragraph [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a solenoids over the resist layer apply the electric filed, as taught by Wang et al. in the system of Weng et al. because such a modification provides a suitable alternative way of applying an electric field and controlling line width roughness of a photoresist layer (paragraph [0025] of Wang et al.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882